UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4499


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE OSCAR PINEDA-TEJADA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00311-AW-1)


Submitted:   December 21, 2011            Decided:   January 26, 2012


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew R. Szekely, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney,
Jonathan Lenzner, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jose Oscar Pineda-Tejada was convicted, pursuant to a

jury trial, of unauthorized reentry by a previously deported

alien,      in    violation        of     8    U.S.C.      §   1326(a),       (b)(2)    (2006).

Pineda-Tejada timely appealed.                      We affirm.

                 On   appeal,          Pineda-Tejada        claims     that     the    district

court    erred        when   it        instructed       the    jury    that    a     finding    of

illegal reentry did not require a finding of specific intent.

Pineda-Tejada did not object to the jury instruction at trial,

and therefore, this court reviews this issue for plain error.

Neder v. United States, 527 U.S. 1, 8-9 (1999).                                    To obtain a

conviction        under      §    1326,       the   Government        must    establish      only

that: (1) Pineda-Tejada was an alien who was previously arrested

and deported; (2) he reentered the United States voluntarily;

and   (3)    he       failed      to     obtain     the    express     permission       of     the

Attorney General to do so.                     See United States v. Espinoza-Leon,

873 F.2d 743, 746 (4th Cir. 1989); see also 8 U.S.C. § 1326(a).

Because the district court’s instructions were consistent with

the   precedent         of       this     Circuit,        we   conclude       that    the    jury

instructions were not erroneous.

                 Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions             are    adequately        presented     in     the    materials



                                                    2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3